Case: 20-60794     Document: 00516347275          Page: 1    Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                   No. 20-60794                         June 7, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   Jose Eleazar Reyes,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A076 818 913


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Jose Eleazar Reyes, a native and citizen of Mexico, petitions for review
   of a decision of the Board of Immigration Appeals (BIA) concluding that he
   was ineligible for asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT). On appeal, Reyes challenges only the
   BIA’s conclusion that he reformulated his claimed particular social group


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60794      Document: 00516347275           Page: 2   Date Filed: 06/07/2022




                                     No. 20-60794


   (“PSG”) on appeal, and its decision not to address his new PSG for that
   reason.
          We lack jurisdiction over an issue raised in a petition for review unless
   the petitioner “has exhausted all administrative remedies available to the
   alien as of right” with respect to that issue. 8 U.S.C. § 1252(d)(1). To exhaust
   administrative remedies, a petitioner must file a motion for reconsideration
   with the BIA “where the BIA’s decision itself results in a new issue and the
   BIA has an available and adequate means for addressing that issue.” Omari
   v. Holder, 562 F.3d 314, 320 (5th Cir. 2009); see also Del Cid-Lazo v. Barr, 784
   F. App’x 894, 896 (5th Cir. 2019); 8 C.F.R. § 1003.2(b). As we recently
   explained, this means we lack jurisdiction when a petitioner “alleg[es] some
   new defect that the BIA never had a chance to consider” without first moving
   the BIA for reconsideration. Martinez-Guevara v. Garland, 27 F.4th 353, 360
   (5th Cir. 2022). This includes claims “that the BIA erred procedurally.” Id.
   at 361 n.9.
          Here, Reyes’s challenge to the BIA’s reformulation conclusion
   presents a new issue arising out of the BIA’s decision itself. And because
   Reyes did not file a motion for reconsideration, as he had the right to do, “the
   BIA never had a chance to consider” this claim. Id. at 360. Accordingly, we
   lack jurisdiction over this claim. Because this is the only claim in Reyes’s
   petition, we lack jurisdiction over it.
          The petition for review is DISMISSED for lack of jurisdiction.




                                             2